Citation Nr: 0301180	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  97-23 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
neck injury.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the left wrist.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a left ear laceration.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be addressed in a 
future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active honorable service from July 1943 to 
April 1946.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied the veteran's claims 
of entitlement to service connection for a neck injury and 
for a left wrist gunshot wound, and determined that he had 
not submitted new and material evidence to reopen a claim 
of entitlement to service connection for a left ear 
laceration.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via 
videoconference at the RO in August 2002, a transcript of 
which has been associated with the claims file.

The Board is undertaking additional development on the 
claim of entitlement to service connection for PTSD, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.


FINDINGS OF FACT

1.  A neck injury or a gunshot wound of the left wrist was 
not shown in active service or for many years thereafter, 
and the probative, competent medical evidence of record 
establishes no link to service of any post-service 
residuals of a neck injury or gunshot injury of the left 
wrist.

2.  The RO denied the claim of entitlement to service 
connection for a laceration of the left ear when it issued 
an unappealed determination in April 1946.

3.  Additional evidence submitted since the April 1946 
determination is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303  (2002).

2.  Residuals of a gunshot wound of the left wrist were 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

3.  Evidence submitted since the April 1946 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a laceration of the left ear is not 
new and material, and the veteran's claim for that benefit 
has not been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Neck Injury and Gunshot Wound Left Wrist

The veteran's available service medical records are 
completely silent as to any findings associated with or a 
diagnosis of a neck injury or a gunshot wound of the left 
wrist during his period of active service.

Subsequent to service, private outpatient treatment 
records dated from 1982 to 1997 show that the veteran was 
treated for symptoms associated with brain stem vascular 
insufficiency, induced by posture change and head 
movement.  There was no evidence of organic disease of the 
nervous system, and it was suspected that there was a 
disease of the vertebral basilar system with relative 
vascular insufficiency.  

A private radiology report dated in February 1995 shows an 
impression of cervical spondylosis, with no instability 
evident of flexion extension views.

A private medical record dated in March 1996 shows that 
the veteran was said to be disabled for years related to 
his neck and back.  The report, however, does not address 
the etiology of the neck or back disability.

A Conference Report of the RO dated in May 1998, shows 
that the veteran reported that he sustained a traumatic 
injury to the neck when his aircraft (TBF-1) was involved 
in a runway accident in March or April 1944, at which time 
it flipped over, causing him to land on his head.  He was 
training as a tail gunner at a Naval Air Training Station 
(VTB3OTU) in Miami, Florida.  He reported that residual 
symptoms began in the 1960's and progressively increased 
since that time.




The veteran also reported that he sustained a gunshot 
wound to the left wrist while in Guam, wherein he had 
disembarked from the USS Independence in order to make 
room for other soldiers.  He indicated that he had been 
involved in patrol duty with the Marines and had sustained 
the gunshot wound during patrol duty.  He stated that he 
was treated at a Marine Engineering medical facility and 
returned to Pearl Harbor aboard the USS Long Island during 
October 1944.  He referred to a visible scar on his left 
wrist.

Records from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) dated in November 1998, show 
that it could not verify that the veteran was involved in 
a TBF-1 aircraft accident or that he had sustained a 
gunshot wound in the Pacific in 1944.

A lay statement from the veteran's brother dated in April 
1999 shows it was asserted that the veteran had injured 
his neck and left ear in a plane crash while training at a 
Naval Air Station in Miami, Florida.

A letter from the Department of the Navy, Naval Historical 
Center, dated in September 1999, shows that personnel 
records were not maintained.

A letter from the USASCRUR dated in February 2000, shows 
that research revealed that a box car load of 16'" charges 
caught fire at the U.S. Naval Ammunition and Net Depot, 
Seal Beach, California on January 17, 1946.  The report 
shows that a subsequent explosion resulted in the death on 
one person and in the injury of four others.  There was no 
information that the veteran was among the injured.

A letter from the National Archives and Records 
Administration dated in June 2001, shows that records 
could not be located for VTB-3 OTU, Naval Air Station, 
Miami, Florida. 

A letter from the National Personnel Records Center dated 
in March 2001, shows that they could not provide 
information regarding monthly rosters, daily reports of 
changes, assignment to unit, reassignment, or 
hospitalization, with regard to the veteran's assignment 
to the Naval Air Station in Miami, Florida.

In his August 2002, videoconference testimony, the veteran 
reported that he was trained as an aviation ordinance man 
during his period of active service.  He asserted that he 
initially injured his neck in the aforementioned naval 
plane crash in 1944 in Miami, Florida.  He stated that he 
was on the flight crew where the plane had to abort a 
take-off, had run down the runway and crashed, resulting 
in the turn over of the aircraft and a neck, shoulder, and 
head injury.  He indicated that he re-injured his neck 
when he was transferred to the U.S. Naval Ammunition and 
Net Depot, Seal Beach, California in January 1946.  He 
stated that during that time, when working with explosives 
and sorting shells, a 16 pound gunpowder load exploded in 
the area where he was working, which lifted him off his 
feet up to the ceiling and reinjury of his neck.


Left Ear Laceration

The veteran asserts that he injured his left ear on two 
occasions during his period of active service.  He 
reported that he was treated from March 1944 to May 1944 
while stationed in Miami, Florida, and from June 1944 to 
August 1944 while on board the USS Independence.

The evidence which was of record prior to the April 1946 
determination which denied the claim of entitlement to 
service connection for a laceration of the left ear is 
reported in pertinent part below.

The available service medical records reveal that there 
was no evidence of a laceration of the left ear during the 
veteran's period of active service.  There was no evidence 
of residuals of a laceration of the left ear subsequent to 
separation from service.

The evidence associated with the claims file subsequent to 
the April 1946 determination wherein the RO denied the 
claim of entitlement to service connection for a 
laceration of the left ear is reported in pertinent part 
below.

A lay statement dated in October 1996, shows that the 
author was aware that the veteran injured his left ear 
while serving in the U.S. Navy.

A VA PTSD examination report dated in October 1997 shows 
that the veteran reported that he sustained a shrapnel 
wound while on board the USS Independence while traveling 
in the Pacific Theater of Operations.  He indicated that a 
piece of shrapnel cut off the upper half of his left ear, 
and that he was transferred to Pearl Harbor where he 
stayed approximately 16 months.

The Conference Report of the RO dated in May 1998 shows 
that the veteran reported that he sustained a left ear 
laceration in July 1944.  It was noted that there was some 
confusion as to whether he was hit with shrapnel or the 
top of a canister that had come loose.  He stated that the 
injury was sustained following routine patrol in the 
Pacific.  He was said to have a long scar near the tip of 
the left ear.  

A lay statement from the veteran's brother dated in April 
1999, shows that it was asserted that the veteran injured 
his left ear in a plane crash while training at a Naval 
Air Station in Miami, Florida.

In his August 2002 videoconference testimony the veteran 
reported that he was trained as an aviation ordinance man 
during his period of active service.  He asserted that he 
had sustained a laceration of the left ear around July 
1944, at which time it was stitched by a flight surgeon.  
He added that he left the squadron in July 1944 because 
the ear caused chronic motion sickness which prevented him 
from flying.





Criteria

Service Connection

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The CAVC has also reiterated that alternatively, either or 
both of the second and third elements can be satisfied 
under 38 C.F.R. § 3.303(b) (2002), by the submission of 
(a) evidence that a condition was "noted" during service 
or during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a 
current disability.  The CAVC held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the 
basis of a claim.

The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
proving a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship 
between a current disability and either an in-service 
injury or continuous symptomatology, the claimant cannot 
succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.


New and Material Evidence

In general, RO decisions which are unappealed become 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  

The governing regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991 & Supp. 2002).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
as provided in § 3.105 of this part.  38 C.F.R. § 3.104(a) 
(2002).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which had been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).




The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2002) in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

New evidence is evidence which (1) was not in the record 
at the time of the final disallowance of the claim, and 
(2) is not merely cumulative of other evidence in the 
record.  Smith v. West, 12 Vet. App. 312 (1999); Evans, 9 
Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of 
the record as a whole].    See also Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993) [the Justus presumption of 
credibility does not extend beyond the predicate 
determination of whether the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), appears to have left intact the requirement 
that a veteran must first present new and material 
evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  

It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  



However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or 
after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions 
of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West Supp. 2002).  Therefore, for 
purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.



The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claims, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in Roseburg, Oregon; the Central Oregon Radiology 
Associates; and by RMC, MD; and JEB, MB, MRPC.

The treatment records have been obtained from the 
respective providers and have been associated with the 
veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment, 
diagnostic, and examination reports identified by the 
veteran.

The Board is of the opinion that there is sufficient 
medical evidence on file to permit a determination of the 
issues on appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 
2002).

Specific notice letters were also sent to the veteran in 
September 1996, June 1999, and in December, advising him 
to submit additional evidence in support of his claims.  

The RO advised him that he could submit additional 
evidence himself or sufficiently identify such evidence.  
Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Similarly, the RO has specifically notified the veteran of 
the enactment of the VCAA by the letter dated in December 
2001.  It is clear from the record that the RO not only 
provided notice of the VCAA to the veteran, but has also 
adjudicated his claims in this regard.  The procedural 
actions of the RO are in essential agreement with and 
adhere to the mandates of this new law with respect to the 
duties to notify and to assist the veteran in the 
development of his claims.  Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claims is required to comply with the 
duty to assist him as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002)

The record shows that the RO has informed the veteran of 
the evidence needed to substantiate his claims through 
issuance of rating decisions, a Statement of the Case, 
Supplemental Statements of the Case, and associated 
correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO to evidence which he 
believes is supportive of his claims, and the RO, as noted 
above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional 
evidence mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  He testified 
before the undersigned Board Member via a video conference 
with the RO in August 2002.

Thus, there is no useful purpose in remanding the matter 
again for development of the issues.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims." Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Neck Injury and Gunshot Wound Left Wrist

The veteran's available service medical records are 
entirely silent as to his having experienced symptoms 
associated with either a neck injury or a gunshot wound of 
the left wrist during his period of active service.

Subsequent to service, although there is evidence that the 
veteran has a current cervical disability, there is no 
evidence that it is etiologically associated with his 
period of active service.  Similarly, although he has a 
scar of the left wrist, there is no evidence that it is 
etiologically associated with his period of active 
service.  

Moreover, the veteran's testimony as to his having current 
neck and left wrist disabilities that were manifested as a 
result of his period of active service is not competent 
medical evidence.  As a layperson, he is not qualified to 
render a medical opinion regarding matters, such as 
diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).


As the Board noted earlier in Hickson, supra, the  CAVC 
has held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and an in-service incurrence or aggravation.  
As there is no evidence of an in-service incurrence or 
aggravation, there can be no nexus to a current 
disability, and as noted in the previous paragraph, the 
veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has current neck and left wrist 
disabilities that are related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

As to continuity of symptomatology, the Board notes as 
above that there is no neck or left wrist disorder shown 
in service; no post-service treatment for a neck or left 
wrist disorder until at least 1982, more than thirty-six 
years following separation from service; and no such 
disorder has been linked to service.  See Savage, Voerth, 
McManaway, supra.  

Additionally, as the Board reported earlier, the medical 
evidence of record shows the veteran himself reported neck 
symptomatology to have begun in the 1960's, many years 
after service.  There is no demonstrated continuity of 
symptomatology for either disability at issue.  See 
Savage, Voerth, and McManaway, supra.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for residuals 
of a neck injury and of a gunshot wound to the left wrist.  
See Gilbert, 1 Vet. App. at 53.




Left Ear Laceration

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a left ear laceration 
which the RO had originally denied in April 1946.

When a claim is finally denied, the claim may not 
thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim there must be 
new and material evidence presented since the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Under Evans, evidence is new if not 
only previously of record and is not merely cumulative of 
evidence previously of record.

The Board finds that new and material evidence has not 
been submitted to reopen the claim of entitlement to 
service connection for residuals of a left ear laceration.

The service medical records of the veteran had already 
been considered at the time of the April 1946 decision.  
They did not show that the veteran experienced a 
laceration of the left ear during his period of active 
service.  They are therefore not new.

There was also no evidence of record of post-service 
residuals of a laceration of the left ear.

While the additional evidence consists of the veteran's 
statements as to two in-service injuries which resulted in 
a laceration of the left ear; lay statements which suggest 
awareness that he had sustained a laceration of the left 
ear during service; a notation that the veteran had a scar 
of the left ear made by a hearing officer; and are not 
entirely duplicative of previous evidence, and thus new, 
they are not material.  They do not link any current 
residuals of a left ear laceration of the veteran to 
active duty.  

There was already an assertion by the veteran of record 
that he had sustained a laceration of the left ear at the 
time of the April 1946 rating decision.  

The Board has considered the veteran's testimony and the 
lay statements in support of his claim which have been 
associated with his claims file.  Although presumed to be 
true, see Justus, they are repetitive of previous 
statements made which were previously considered by the 
RO, and are therefore not new.

The Board has also considered the statement by the hearing 
officer which pointed out a current scar of the left ear.  
Although this statement is new, it is not material, as the 
service medical records are silent as to an injury to the 
left ear, and he has not shown that a competent medical 
authority has related any current scar of the left ear to 
an incident of service.  Moreover, there is no evidence 
that the veteran, the authors of the lay statements, or 
the hearing officer possess the requisite medical training 
or expertise necessary to render them competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Espiritu, 2 Vet. App. at 494.  In this regard, 
the Board notes that in Kutscherousky v. West, 12 Vet. 
App. 369 (1999), the CAVC held that the prior holdings in 
Justus and Evans were not altered by the CAFC in Hodge.

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis 
on which to reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the 
CAVC specifically stated: "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Accordingly, in addition to not being new, 
the veteran's statements and annotations are not material 
to the issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not 
so significant that it must be addressed in order to 
fairly decide the merits of the claim.  Accordingly, such 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for a laceration of the left ear.  


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of a 
gunshot wound of the left wrist is denied.

The veteran, not having submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a left ear laceration, the 
appeal is denied.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

